DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election with traverse of Group II, in the reply filed on 9/27/2022, is acknowledged. The applicant traverses the contention that there would be a serious search and/or examination burden in searching and/or examining Groups I, II, and III. Applicant’s argument is not found persuasive because all the inventions listed are independent or distinct for the reasons given in the restriction requirement mailed 9/6/2022 and there would be a serious search and/or examination burden if restriction were not required because the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). Claims 1-8 and 12-20 are withdrawn from further consideration as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over WO 2012/007363 to Jansen in view of USPN 3,920,508 to Yonemori.
Claims 9-11, Jansen discloses a plurality of softwood pulp fibers having a length weighted average fiber length that is at least 0.30 mm (see entire document including the paragraph bridging pages 5 and 6, page 7, lines 11-14, page 13, lines 19-23 and page 15, lines 7-23). 
Regarding the claimed process, the current specification fails to teach that any specific fiber property is necessarily inherent from the claimed process. For example, the current specification discloses that more than the claimed 300 kWh/ton refining energy may be required for certain types of softwood fibers and that the amount of refining energy needed to impart the desired properties may vary [0037]. Further, fiber properties mentioned in the current specification, such as surface area, are not explicitly claimed. Therefore, it is the examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to the applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if the applicant intends to rely on Examples in the specification or in a submitted declaration to show non-obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
It is additionally noted that Jansen discloses an average specific surface area of at least 10 square meters per gram (page 7, lines 5-9) and although Jansen does not appear to mention the hydrodynamic specific surface area of the fibers, Yonemori discloses that hydrodynamic specific surface area is a known result effective variable wherein the larger the hydrodynamic specific surface area the more improved the sheet strength properties (see entire document including column 4, lines 38-60). Yonemori also discloses that it is typical in the art to refine cellulose fibers to a hydrodynamic specific surface area of 10 to 25 square meters per gram (column 4, lines 38-60). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to refine the cellulose fibers of Jansen to a hydrodynamic specific surface area of 10 to 25 square meters per gram, motivated by a desire to optimize the sheet strength properties and/or because it is within the general skill of a worker in the art to select a cellulose fiber hydrodynamic specific surface area on the basis of its suitability and desired characteristics.

Conclusion
This application is a Continuation of applicant's earlier Application No. 15/225,292 which is a Continuation of applicant's earlier Application No. 13/836,760. All of the claims are rejected with the same prior art applied in the Office action mailed 10/8/2019 in application 15/225,292. MPEP 706.07(b) states that the claims of an application may be finally rejected where all the claims in the application are drawn to the "same invention" claimed in the earlier application, and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application. Office practice and case law define “same invention” to mean patentably indistinct inventions and the test is in terms of the familiar concepts of obviousness and anticipation (e.g., see MPEP 2301.03). The finality of the Office action is therefore proper because (A) all of the claims are patentably indistinct to the claims of the earlier application, and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789